Title: To George Washington from Battaile Muse, 19 November 1787
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Novr 19th 1787

The Letters Put into my Care to Mr B. Fairfax and Colo. Warner Washington is delivered.
at my arrival home I Found a Letter From you dated the 7th Instant Enclosed one From Mr W. Weathers that He Thought Mr Clymount a Tenant of yours was hard & unjustly Dealt by—I Know of no Foundation for Such a Suspicion—unless Mr Weathers Judges me to be Like His Brother E. Weathers who over charged in Taxes and Kept and Execution of yours in [h]is hands Twelve month I was a Bout To Bring Him before the Court and did notify the High Sheriff on the Ocation the Day For appearance He Setled—that Matter and all Knowing that I

will not Let the Guilty go unnoticed has ocationd these People To Put it into the Tenants mines that they are hard and unjustly Dealt By in their accts. I have been Told by the Insolent a suspicion of the Kind before. I have Indulged them near Two years under the Law and have always Limited the Sheriff in all Cases So as not To Take advantages or be oppressive. The old Man mentiond I have been Very attentive to and indeed all the rest in Setling their acct Perfectly as Fare as Circumstances would permit, and gave Such Indulgences From Time To Time as the stages of Law and Compation dictated. Indulgences I have Ever Found gave Time For deception—I Set out this day to Fauquier Court and Shall Enquire Into what may be necessary. I have the Honor To be your obedient Humble Servant

Battaile Muse

